UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1554




AMEE AHOLOU,

                                                         Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-625-315)


Submitted:   December 17, 2007            Decided:   January 7, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, P.C., Washington, D.C.,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
M. Jocelyn Lopez Wright, Assistant Director, Jason Xavier Hamilton,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Amee Aholou, a native and citizen of Togo, petitions for

review of an order of the Board of Immigration Appeals (Board)

affirming without opinion the immigration judge’s denial of her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.            We treat the immigration

judge’s reasoning as that of the Board’s in our review.              Haoua v.

Gonzales, 472 F.3d 227, 231 (4th Cir. 2007).

            Aholou challenges the immigration judge’s finding that

her testimony was not credible and that she otherwise failed to

meet her burden of proving her eligibility for asylum.               We will

reverse this decision only if the evidence “was so compelling that

no reasonable fact finder could fail to find the requisite fear of

persecution,” Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotation marks and citations omitted), and we uphold

credibility determinations if they are supported by substantial

evidence.    Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

            We   have   reviewed   the    administrative    record   and   the

immigration judge’s decision and find that substantial evidence

supports the adverse credibility finding and the ruling that Aholou

failed to establish past persecution or a well-founded fear of

future    persecution    as   necessary    to   establish   eligibility    for

asylum.    See 8 C.F.R. § 1208.13(a) (2007) (stating that the burden

of proof is on the alien to establish eligibility for asylum);


                                   - 2 -
INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).        Moreover,

as Aholou cannot sustain her burden on the asylum claim, she cannot

establish her entitlement to withholding of removal. See Camara v.

Ashcroft, 378 F.3d 361, 367 (“Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3) [(2000)].”).

          We also find that substantial evidence supports the

finding that Aholou fails to meet the standard for relief under the

Convention Against Torture.    To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2007). Upon reviewing the administrative

record, we find that the immigration judge applied the proper

standard to assess the evidence, and that Aholou failed to make the

requisite showing before the immigration court.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -